Name: Council Directive 76/401/EEC of 6 April 1976 amending Directive 75/271/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (France)
 Type: Directive
 Subject Matter: agricultural policy;  regions of EU Member States; NA;  economic policy
 Date Published: 1976-04-26

 Avis juridique important|31976L0401Council Directive 76/401/EEC of 6 April 1976 amending Directive 75/271/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (France) Official Journal L 108 , 26/04/1976 P. 0022 - 0038COUNCIL DIRECTIVE of 6 April 1976 amending Directive 75/271/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (France) (76/401/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as amended by Directive 76/400/EEC (2), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the Government of the French Republic has communicated to the Commission, in accordance with Article 2 (1) of Directive 75/268/EEC, a proposal to extend the mountain areas listed in the Annex to Council Directive 75/271/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (France) (5), together with the relevant information concerning the characteristics of the communes or parts of communes involved therein; Whereas the index used for defining the very difficult climate conditions referred to in the first indent of Article 3 (3) of Directive 75/268/EEC is, for each commune, an average minimum altitude of 600 metres in the Vosges, 700 metres in the other mountain regions and 800 metres on slopes facing the Mediterranean; Whereas the index used for defining steep slopes as referred to in the second indent of Article 3 (3) of Directive 75/268/EEC is a percentage greater than 20; Whereas where there is a combination of the two abovementioned factors, the criteria used are a minimum altitude of 500 metres and an average slope of 15 % ; whereas only a very few of the communes proposed do not fully satisfy the conditions required but nevertheless fully satisfy those of Article 3 (4) of Directive 75/268/EEC ; whereas since their economies are closely linked with those of their neighbouring communes and, in most cases, their areas are enclosed within those communes and clearly smaller, it is nevertheless possible to classify these communes within the mountain areas; Whereas, the indices thus used by the Government of the French Republic for defining the areas communicated to the Commission satisfy the characteristics of mountain areas referred to in Article 3 (3) of Directive 75/268/EEC; Whereas the communication of the Member State concerned does not describe the present situation in these areas with regard to the infrastructure referred to in Article 3 (2) of Directive 75/268/EEC ; whereas it appears that the infrastructure is not always adequate ; whereas moreover the absence of information about current or proposed programmes prevents an assessment of the period within which a substantial improvement will occur in this situation ; whereas it nevertheless appears expedient to include the areas in question in the Community list of less-favoured farming areas, on the understanding that the Government of the French Republic will present shortly a detailed communication to the Commission on this subject, HAS ADOPTED THIS DIRECTIVE: Article 1 The areas listed in the Annex shall be added to the list of areas set out in the Annex to Directive 75/271/EEC. Article 2 The Member State concerned shall forward to the Commission by the end of 1976 at the latest, a (1) OJ No L 128, 19.5.1975, p. 1. (2) See page 21 of this Official Journal. (3) OJ No C 79, 5.4.1976, p. 37. (4) Opinion delivered on 26 February 1976 (not yet published in the Official Journal). (5) OJ No L 128, 19.5.1975, p. 33. detailed communication indicating the period within which measures for the substantial improvement of infrastructure will be effective in the areas listed in the Annex. Article 3 This Directive is addressed to the French Republic. Done at Luxembourg, 6 April 1976. For the Council The President J. HAMILIUS